                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
NORMAN RILEY                                              PLAINTIFF
v.                         CIVIL ACTION NO. 5:18-cv-130-DCB-MTP
ACTING COMMISSIONER OF SOCIAL SECURITY,
Nancy A. Berryhill                                        DEFENDANT
               ORDER ADOPTING REPORT AND RECOMMENDATION

     This cause is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 19], to which no

objections were filed by the Plaintiff. Having carefully

reviewed same, the Court finds that the Commissioner of Social

Security’s final decision denying the Plaintiff’s application

for continuation of disability insurance benefits shall be

affirmed. Therefore, the Court adopts the Report and

Recommendation, and shall dismiss this action with prejudice.

     Accordingly,

     IT IS HEREBY ORDERED that Magistrate Judge Michael T.

Parker’s Report and Recommendation [ECF No. 19] is ADOPTED as

the findings and conclusions of this Court and the Defendant’s

Motion to Affirm the Decision of the Commissioner [ECF No. 16]

is GRANTED;

     IT IS FURTHER ORDERED that the action be dismissed with

prejudice.
     A final judgment dismissing the action will follow in

accordance with Federal Rule of Civil Procedure 58.

     SO ORDERED this the 27th day of February, 2020.

                                   __/s/ David Bramlette_________
                                     UNITED STATES DISTRICT JUDGE
